Citation Nr: 1634223	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  11-19 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the residuals of a cerebral vascular accident (CVA), as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1963 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's service-connected diabetes caused his CVA and its residuals.  


CONCLUSION OF LAW

The criteria for service connection for the residuals of a CVA, as secondary to service-connected diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Secondary Service Connection

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Analysis

The Veteran is seeking service connection for the residuals of a CVA, as secondary to service-connected diabetes mellitus.

The Veteran had a CVA in April 1993.  When he was hospitalized for the CVA, he reportedly had not been to a doctor in approximately twenty years.  While hospitalized, he was diagnosed with diabetes mellitus and hypertension.  The Veteran's diabetes mellitus is service connected, but his hypertension is not. 

VA examined the Veteran in April 2009.  The examiner reported she was unable to opine on whether the CVA residuals were a complication of the diabetes "without resorting to mere speculation" because of "insufficient data."  The examiner did not explain what "data" she required, so the Board sought a Veterans Health Administration (VHA) expert medical opinion in May 2016.

The VHA expert, after "reviewing the available consults, progress notes, and laboratory work" available in the claims file, concluded "it would seem very possible that the presence of diabetes would have contributed significantly as a risk factor for" the CVA.  Moreover, while the hypertension may have also contributed, it "is difficult to determine" its contribution.  

The Veteran has residuals from his CVA, and his diabetes is service connected, thus meeting the first two prongs of a secondary service connection claim.  The VHA opinion linking the diabetes to the CVA, and by extension its residuals, meets the third prong of a secondary service connection claim.  Therefore, all three prongs of the service connection test are met, and the claim is allowed. 


ORDER

Service connection for the residuals of a cerebral vascular accident (CVA), as secondary to service-connected diabetes mellitus, type II, is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


